Exhibit 10.6.

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (this “Amendment”) is entered into as of
January 3, 2011, by and among Amedisys, Inc., a Delaware corporation (the
“Company”), Amedisys Holding, L.L.C., a Louisiana limited liability company
(“Holding”), and Michael O. Fleming, MD, a person of the age of majority
(“Executive”).

WHEREAS, the Company, Holding and Executive are parties to that certain
Employment Agreement dated as of July 23, 2010 (the “Original Agreement”); and

WHEREAS, the Company, Holding and Executive specifically desire to amend the
Original Agreement as specifically set forth herein.

NOW, THEREFORE, in consideration of the premises, as well as other mutual
promises and covenants contained in this Amendment, the parties hereto agree as
follows:

 

  1. Incorporation by Reference. The above recitations are incorporated herein
by reference.

 

  2. Amendment to Section 3(a) of Original Agreement. Section 3(a) of the
Original Agreement is hereby amended and restated in its entirety, as follows:

Section 3. Term of Employment.

(a) The term of Executive’s employment under this Agreement (the “Term of
Employment”) shall commence on the Effective Date and expire on December 31,
2013 or such later date as agreed upon by the Parties pursuant to Section 3(b),
below, unless terminated prior thereto in accordance herewith. This Agreement
shall not be automatically renewable and, unless mutually extended by the
Parties by an agreement in writing, shall terminate upon the expiration of the
Term of Employment; provided, however, that:

(i) simultaneously with the expiration of the Term of Employment and termination
of this Agreement, Executive’s employment shall continue on an “at will” basis
unless or until such “at will” employment is terminated by the Company or
Executive by notice in writing;

(ii) during the term of such “at will” employment, (A) if there is a termination
by Executive with Good Reason (as defined below) or (B) if there is a
termination by the Company without Cause (as defined below), in either such
case, whether such termination for Good Reason or without Cause occurs prior to
or following a Change in Control (as defined below) [n.b., solely for purposes
of determining whether there is a Good Reason termination under this clause
(ii) of this Section 3(a) and for purposes of calculating the benefits to
Executive of a termination by Executive for Good Reason or by the Company
without Cause, the

 

1



--------------------------------------------------------------------------------

provisions of Sections 4, 5 and 6 shall be deemed to be in full force and effect
during the “at will” employment period], Executive shall be entitled to and his
sole remedies for such termination (subject to the immediately following clause
(iii)) shall be as set forth in Section 8(c) (which Section 8(c) shall continue
in full force and effect during the “at will” employment period), and not as set
forth in Section 8(e); and

(iii) as provided in Section 24, (x) the provisions of Sections 1 and 2, this
second sentence of this Section 3(a), Sections 8(g), (h), (i), (j) and (m), and
Sections 9 through 30 of this Agreement shall survive the termination of this
Agreement and remain in full force and effect in accordance with their terms,
and (y) the termination of this Agreement shall not affect any rights or
obligations of the Parties accrued under this Agreement prior to or in
connection with such termination and, with respect to such surviving provisions
and those that survive under Section 3(a), thereafter.

 

  3. Amendment to Section 5(a) of Original Agreement. Section 5(a) (“Base
Salary”) of the Original Agreement is hereby amended and restated in its
entirety, as follows:

(a) Base Salary. Executive shall be paid an annualized salary, payable in
accordance with the regular payroll practices of the Company, of not less than
Two Hundred Eighty-Five Thousand Dollars ($285,000) (“Base Salary”). The Base
Salary shall be reviewed for increase (but not decrease) by the Compensation
Committee (the “Committee”) of the Board of Directors of the Company (the
“Board”) no less than annually.

 

  4. Amendment to Section 8(c)(ii) of Original Agreement. Subsection (ii) of
Section 8(c) (“Termination by the Company Without Cause or Termination by
Executive With Good Reason Prior to a Change in Control”) of the Original
Agreement is hereby amended and restated in its entirety, as follows:

(ii) an amount equal to one and one-half (1.5) times the sum of (A) the Base
Salary, at the annualized rate in effect on the date of termination of
Executive’s employment (or in the event a reduction in Base Salary is a basis
for a termination with Good Reason, then the Base Salary in effect immediately
prior to such reduction), and (B) the greater of (x) an amount equal to the cash
bonus earned for the previous fiscal year or (y) $142,500 (One Hundred Forty-Two
Thousand, Five Hundred Dollars), which amount shall be payable in substantially
equal monthly installments in accordance with the Company’s payroll practices
for a period of 18 months beginning with the calendar month that immediately
follows the Earliest Payment Date (the “Severance Period”) unless otherwise
required to be paid in accordance with Section 8(j);

 

2



--------------------------------------------------------------------------------

 

  5. Amendment to Section 8(e)(ii) of Original Agreement. Subsection (ii) of
Section 8(e) (“Termination by the Company Without Cause or Termination by
Executive With Good Reason Following a Change in Control”) of the Original
Agreement is hereby amended and restated in its entirety, as follows:

(ii) an amount equal to two (2) times the sum of (A) the Base Salary, at the
annualized rate in effect on the date of termination of Executive’s employment
(or in the event a reduction in Base Salary is a basis for a termination with
Good Reason, then the Base Salary in effect immediately prior to such
reduction), and (B) the greater of (x) an amount equal to the cash bonus earned
for the previous fiscal year or (y) $142,500 (One Hundred Forty-Two Thousand,
Five Hundred Dollars), which amount shall be payable in lump sum on the Earliest
Payment Date, unless otherwise required to be paid in accordance with
Section 8(j);

 

  6. Effect of this Amendment. Except as specifically stated herein, the
execution and delivery of this Amendment shall in no way affect the respective
obligations of the parties under the Original Agreement, all of which shall
continue in full force and effect.

 

  7. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

  8. Counterparts. This Amendment may be executed in two or more counterparts.

 

  9. Captions. The captions contained in this Amendment are for convenience only
and shall not be deemed to control or affect the meaning or construction of any
provision of this Amendment.

[Signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed and executed this Amendment as of
the day and year first written hereinabove.

 

AMEDISYS, INC. By:  

/s/ William F. Borne

  William F. Borne   Chief Executive Officer AMEDISYS HOLDING, L.L.C. By:  

/s/ William F. Borne

  William F. Borne   President EXECUTIVE

/s/ Michael O. Fleming

Michael O. Fleming, MD

 

4